Case: 16-30876      Document: 00514627459        Page: 1     Date Filed: 09/04/2018




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                               Fifth Circuit

                                                                              FILED
                                     No. 16-30876                        September 4, 2018
                                                                           Lyle W. Cayce
                                                                                Clerk


DAVID RICHARD TRIMBLE,

                                                Petitioner–Appellant,

versus

DARREL VANNOY, Warden, Louisiana State Penitentiary,

                                                Respondent–Appellee.




                On Appeal from the United States District Court
                     for the Western District of Louisiana
                               No. 6:14-CV-876




Before SMITH, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM:*

      David Trimble was convicted of aggravated rape against four juveniles.
At trial, Trimble’s nieces, A.B. and R.L., testified that he regularly raped them
in the 1970’s, beginning when they were ages five and eight. Trimble’s other

      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
     Case: 16-30876        Document: 00514627459          Page: 2     Date Filed: 09/04/2018



                                        No. 16-30876
niece, M.L., was raped in 1983 when she was eight. And Trimble’s step-
daughter, C.C., testified that Trimble raped her up to 2,000 times, starting in
1999 when she was twelve and continuing until 2005. Trimble was sentenced
to three consecutive life sentences and twenty years’ imprisonment.

       Trimble unsuccessfully sought state habeas corpus relief. He timely
petitioned under 28 U.S.C. § 2254, raising many of the same claims that he
had brought in state court: (1) insufficiency of evidence; (2) the prosecutions
were time-barred; (3) his sentences were unconstitutionally excessive as violat-
ing Apprendi v. New Jersey, 530 U.S. 466 (2000); (4) a Confrontation Clause
violation; (5) ineffective assistance of counsel; (6) an unconstitutional use of
Louisiana Code of Evidence article 412.2; and (7) cumulative error resulting in
a Fourteenth Amendment violation.                  The magistrate judge recommended
granting habeas relief only on the claim that Trimble’s sentence for raping A.B.
was unconstitutionally excessive as violating Apprendi, but the district court
denied relief on all claims. 1

        Trimble sought a certificate of appealability (“COA”) on each claim. We
granted a COA on only one issue: “whether Trimble’s life sentence for aggra-
vated rape of A.B. was based on a jury finding that the offense occurred in or
after 1977,” i.e., the Apprendi issue.

       “We have jurisdiction to address only the issue specified in the COA.”
United States v. Daniels, 588 F.3d 835, 836 n.1 (5th Cir. 2009); see also
28 U.S.C. § 2253(c). Yet Trimble has wholly failed to press the Apprendi issue
or to contend in any way that his sentence was unconstitutionally excessive.
Instead, he spends the entirety of his brief insisting that his convictions were

       1Although the district court did not explain its reasoning, “[w]e can affirm . . . for any
reason supported by the record.” United States v. Lim, 897 F.3d 673, 687 (5th Cir. 2018).
Accord Palmer ex rel. Palmer v. Waxahachie Indep. Sch. Dist., 579 F.3d 502, 506 (5th Cir.
2009).
                                               2
     Case: 16-30876        Document: 00514627459           Page: 3      Date Filed: 09/04/2018



                                         No. 16-30876
time-barred.

       “Although we liberally construe the briefs of pro se appellants, we also
require that arguments must be briefed to be preserved.” Yohey v. Collins, 985
F.2d 222, 225 (5th Cir. 1993) (quoting Price v. Digital Equip. Corp., 846 F.2d
1026, 1028 (5th Cir. 1998)). 2 Thus, in Yohey, we found abandonment even
though the pro se appellant requested that his brief incorporate by reference
previously filed legal arguments. Id. at 224−25. Here, the situation is worse:
Trimble’s brief advances only an issue for which we denied a COA. Accord-
ingly, he has waived his excessive-sentence claim, and we are left with nothing
to decide.

       AFFIRMED.




       2  See FED. R. APP. P. 28(a)(8); see also, e.g., Coleman v. Lincoln Par. Det. Ctr., 858 F.3d
307, 309 (5th Cir. 2017); Coleman v. Goodwin, 833 F.3d 537, 540 (5th Cir. 2016); United
States v. Stanford, 805 F.3d 557, 572 (5th Cir. 2015); Hernandez v. Thaler, 630 F.3d 420, 426
n.24 (5th Cir. 2011); Fletcher v. Outlaw, 578 F.3d 274, 277 (5th Cir. 2009); Brinkmann v.
Dall. Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). To be sure, we have “dis-
cretion” to consider a technically noncompliant brief where that consideration will not preju-
dice the opposing party. Grant v. Cuellar, 59 F.3d 523, 524–25 (5th Cir. 1995). We decline
to exercise that discretion here. In the first place, as the above-cited cases amply demon-
strate, we do not always look for specific instances of prejudice before finding abandonment.
See, e.g., Coleman, 858 F.3d at 309. In the second place, the state could plainly be prejudiced
insofar as the district court did not give its reasons for dismissal, and Trimble has briefed an
issue that is entirely different from the one that was presented.
                                                3